DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A spintronic device comprising” in line 1 is suggested to be changed to “A spintronic device, comprising:” for clarity.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the text “the group consisting of CoNi, layer CoPt layer, CoFe layer, or a CoPtCr layer” in lines 3-4 is suggested to be changed to “the group consisting of a CoNi layer, CoPt layer, CoFe layer, or CoPtCr layer” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2008/0239589).
Regarding claim 1, Guo discloses, in FIGS. 3-4 and in related text, a spintronic device comprising 
a tunnel barrier (6); 
a hybrid storage layer (7) on the tunnel barrier, wherein the hybrid storage layer comprises: a first magnetic layer (76), a spacer layer (75) provided on the first magnetic layer, and at least one further magnetic layer (74) on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer; and 
a metal layer (8) on the hybrid storage layer (see Guo, [0028]-[0030]).
Regarding claim 2, Guo discloses wherein the metal layer (8) is configured to decouple the hybrid storage layer (7) from a fixed magnetic layer (9) that is on top of the metal layer (see Guo, [0030]: metal layer 8 is non-magnetic and physically separate free layer 7 from pinned layer 9).
Regarding claim 3, Guo discloses wherein the metal layer (8) has a thickness greater than 2 nm (see Guo, [0032]-[0033], [0039]).
Regarding claim 4, Guo discloses wherein the metal layer (8) comprises a metal selected from Ag, Au, Cu, Cr and Ru (see Guo, [0030]).
Regarding claim 6, Guo discloses wherein the at least one further magnetic layer (74) consists of a second magnetic layer (74) (see Guo, FIG. 4, [0029]).
Regarding claim 7, Guo discloses wherein the at least one further magnetic layer comprises: a second magnetic layer (74); an antiferromagnetic coupling layer (72) on the second magnetic layer; and a third magnetic layer (70) that is antiferromagnetically coupled to the second magnetic layer (see Guo, FIG. 4, [0029]).
Regarding claim 8, Guo discloses an upper fixed magnetic pinning layer (9) arranged over the metal layer (8) (see Guo, FIG. 3, [0030]).
Regarding claim 9, Guo discloses wherein the tunnel barrier (6) is formed on a lower fixed magnetic pinning layer (5) (see Guo, FIG. 3, [0027]-[0028]).
Regarding claim 11, Guo discloses an upper magnetic layer (9) on the metal layer (8) (see Guo, FIG. 3, [0030]).
Regarding claims 12 and 13, Guo discloses wherein both of an uppermost one (70, CoFe) of the at least one further magnetic layer and the upper magnetic layer (9, CoFe) comprise Co, wherein the uppermost one of the at least one further magnetic layer and the upper magnetic layer have the same composition (see Guo, [0032]-[0033]).
Regarding claim 14, Guo discloses wherein the upper magnetic layer (9) is further exchange coupled to an upper fixed magnetic layer (11), thereby forming an upper fixed magnetic pinning layer (see Guo, [0005], [0031]).
Regarding claim 15, Guo discloses wherein the tunnel barrier (6) is an MgO- based layer (see Guo, [0028]).
Regarding claim 16, Guo discloses wherein the spintronic device (layers 6, 7 and 8) comprises a single MgO-based layer (6) (see Guo, FIGS. 3-4, [0028]-[0030]).
Regarding claim 17, Guo discloses wherein the spintronic device is a memory device configured as one of a spin torque transfer (STT) magnetic random access memory (MRAM) device a spin-orbit torque (SOT) MRAM device, or a magnetic racetrack memory device (see Guo, [0026]).
Regarding claim 18, Guo disclose wherein the spacer layer (75) is a heavy metal layer or a heavy metal-transition metal alloy layer contacting the first magnetic layer and the at least one further magnetic layer (see Guo, [0029]: spacer layer 75 includes Ta, Zr or Hf).
Regarding claim 19, Guo discloses wherein the first magnetic layer (76) is a CoFeB layer or a FeB layer, and wherein the at least one further magnetic layer comprises a second magnetic layer selected (74) from the group consisting of CoNi, layer CoPt layer, CoFe layer, or a CoPtCr layer (see Guo, [0029]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huai (US 7,663,848).
Regarding claim 1, Huai discloses, in FIG. 2 and in related text, a spintronic device comprising 
a tunnel barrier (120); 
a hybrid storage layer (130) on the tunnel barrier, wherein the hybrid storage layer comprises: a first magnetic layer (132), a spacer layer (134) provided on the first magnetic layer, and at least one further magnetic layer (136) on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer; and 
a metal layer (106) on the hybrid storage layer (see Huai, column 1, lines 37-65; column 4, line 58 to column 5, line 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Huai (US 7,663,848).
Regarding claim 5, Guo disclose the device of claim 4.
Guo discloses wherein the metal layer (8) comprises Cr, Cu or other suitable non-magnetic electrically conducting material (see Guo, [0030]).
Guo does not explicitly disclose wherein the metal layer comprises Ru.
Huai teaches wherein the metal layer (240’) comprises Ru (see Huai, FIG. 4, column 9, lines 42-48).
Guo and Huai are analogous art because they both are directed to spintronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Huai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein the metal layer comprises Ru, as taught by Huai, because it is simple substitution of one known element for another to obtain predictable results (as electrically conducting spacer layer). See MPEP § 2143.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kan (US 2017/0077387).
Regarding claim 10, Guo discloses the device of claim 8.
Guo discloses a lower fixed magnetic pinning layer (5) on which the tunnel barrier (6) is formed (see Guo, FIG. 3, [0027]-[0028]).
Guo discloses the hybrid storage layer (see discussion on claim 1 above).
Guo does not explicitly disclose wherein each of the lower and upper magnetic pinning layers is configured to apply a spin torque to the storage layer.
Kan teaches wherein each of the lower and upper magnetic pinning layers (808, 812) is configured to apply a spin torque to the storage layer (814) (see Kan, FIG. 8, [0050]).
Guo and Kan are analogous art because they both are directed to spintronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Kan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein each of the lower and upper magnetic pinning layers is configured to apply a spin torque to the storage layer, as taught by Kan, in order to write data to the device (see Kan, [0050]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Huai (US 7,663,848).
Regarding claim 20, Guo discloses closes the device of claim 19.
Guo does not explicitly disclose wherein the first magnetic layer has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer has the other of the (100) and (111) crystallographic orientations.
Huai teaches wherein the first magnetic layer (132) has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer (136) has the other of the (100) and (111) crystallographic orientations (see Huai, FIG. 2, column 6, lines 19-22: orientation (002) is equivalent to orientation (100) since both orientations have non-zero component on only one unit axis of a unit cell).
Guo and Huai are analogous art because they both are directed to spintronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Huai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein the first magnetic layer has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer has the other of the (100) and (111) crystallographic orientations, as taught by Huai, in order to provide texture reconstruction and maintain high magnetoresistance while providing better soft magnetic performance (see Huai, column 5, line 61 to column 6, line 4).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 2017/0077387) in view of Guo (US 2008/0239589).
Regarding claim 1, Kan discloses, in FIG. 3 and in related text, a spintronic device comprising 
a tunnel barrier (308); 
a storage layer (310) on the tunnel barrier; and 
a metal layer (322) on the storage layer (see Kan, [0026], [0028], [0035], [0047]).
Kan does not explicitly disclose a hybrid storage layer, wherein the hybrid storage layer comprises: a first magnetic layer, a spacer layer provided on the first magnetic layer, and at least one further magnetic layer on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer.
Guo teaches a hybrid storage layer (7), wherein the hybrid storage layer comprises: a first magnetic layer (76), a spacer layer (75) provided on the first magnetic layer, and at least one further magnetic layer (74) on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer (see Guo, FIGS. 3-4, [0028]-[0029]).
Kan and Guo are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kan with the features of Guo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kan to include a hybrid storage layer, wherein the hybrid storage layer comprises: a first magnetic layer, a spacer layer provided on the first magnetic layer, and at least one further magnetic layer on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer, as taught by Guo, in order to provide a thermally stable structure and retain a high DR/R and spin-angular momentum deposition rate (see Guo, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811